Title: James K. Paulding to James Madison, 6 March 1831
From: Paulding, James Kirke
To: Madison, James


                        
                            
                                Dear Sir;
                            
                            
                                
                                    New York
                                
                                6th. March 1831
                            
                        
                         
                        The kindness with which you have always treated me, encourages me to consult you on the subject of an
                            undertaking I have in contemplation.
                        It has been proposed to me to write the Lives of some few of the most distinguished men of this country, in a
                            manner somewhat different from what has been hitherto attempted by mingling more of their domestic habits and character,
                            & confining the details to such parts only of the History of the United States, as they were more especially
                            connected with. Such a mode I think would enable me, with the care and Labour I should undoubtedly bestow, to produce a
                            series of Lives, much more interesting, and more accessible from their size to the people at large, than by encumbering
                            them with a mass of History.
                        Should I survive you Sir, it is my intention in this series to do justice to your character &
                            services, so far as I shall be competent to the high duty; and the object of this Letter is to present a respectful
                            request that you will kindly enable me to do some little credit to the subject and to my own feelings, by furnishing me
                            with a little sketch or memorandum of the principal incidents of your Life, with some notices of the characters of your
                            principal associates, such as Washington, Jefferson, Franklin, Adams, Hamilton &c.
                        As I am aware that age requires repose, and that you, almost before any other man living, are entitled to
                            remain undisturbed, I prefer this request with much hesitation, intreating you frankly to decline complying with it
                            without the least Apprehension that I shall have any other feeling on the subject, than that of Regret at having asked of
                            you, what it was inconvenient, or improper for you to grant, in case you should think it so. On the contrary, should my
                            request have the good fortune to be granted, I beg to assure you that you may rely on my discretion, as well as my
                            gratitude.
                        I avail myself of this opportunity to offer my sincere wishes for the health and happiness of Mrs. Madison,
                            and yourself, intreating her and you to believe me Your gratefull and affectionate friend & Servant
                        
                        
                            
                                J K Paulding
                            
                        
                    